Brotms, O. J.
1. Under the principle of the ruling in Bank of Ringgold v. Poarch, 30 Ga. App. 102 (117 S. E. 114), the bill of exceptions in the instant case was- signed by counsel for the plaintiff in error; and the motion by counsel for the defendant in error to dismiss the bill of exceptions is denied. The request of counsel for the defendant in error that the decision in the Bank of Ringgold case be reviewed and overruled is also denied.
2. It is well-settled law in this State that where an action is founded upon an unconditional contract in writing, a plea filed thereto must be sworn to, and in such a case where the plea is not verified it is not error for the court to strike the plea on demurrer. Cherry v. Rawson, 49 Ga. 228 (2). Under this ruling and the facts of the instant case, the court did not err in striking the amended answer on the demurrer interposed, *515or thereafter in permitting verdict and judgment to be entered up in favor of the plaintiff. Judgment affirmed,.
Decided December 14, 1927.
McClure & McClure, T. J. Head, for plaintiff in error.
William H. & Gordon Mcrnn, contra.

LuJce, J., concurs.